USDC IN/ND case 1:18-cr-00028-TLS-SLC document 37 filed 12/11/18 page 1 of 8


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF INDIANA
                        FORT WAYNE DIVISION


UNITED STATES OF AMERICA                   )
                                           )
            v.                             )    Cause No. 1:18-CR-28
                                           )
BRONTE MILTON                              )


                           PLEA AGREEMENT

      Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, comes

now the United States of America, by Thomas L. Kirsch, II, United States

Attorney for the Northern District of Indiana, Anthony W. Geller and Stacey

R. Speith, Assistant United States Attorneys, and the defendant, Bronte

Milton, and Travis S. Friend, as attorney for the defendant, and show the Court

they have entered into a Plea Agreement as follows:

      1.    I, Bronte Milton, have the ability to read, write, and speak the

English language.

      2.    I have received a copy of the Indictment and have read and

discussed it with my lawyer, and believe and feel that I understand every

accusation made against me in this case.




                                      1
USDC IN/ND case 1:18-cr-00028-TLS-SLC document 37 filed 12/11/18 page 2 of 8


      3.    I have told my lawyer the facts and surrounding circumstances as

known to me concerning the matters mentioned in the Indictment and believe

and feel that my lawyer is fully informed as to all such matters. My lawyer

has counseled and advised me as to the nature and elements of every

accusation against me and as to any possible defenses that I might have.

      4.    I understand that I am entitled to have all of my rights which may

be involved in this matter explained to me and that I have the right to have

any questions I may have answered for me.

      5.    I understand that by pleading guilty I waive certain rights. The

rights described below have been explained to me, as well as the consequences

of my waiver of these rights:

            a.    If I persisted in a plea of not guilty to the charges against
                  me, I would have the right to a public and speedy trial. The
                  trial could be either a jury trial or a trial by the judge sitting
                  without a jury. I have the right to a jury trial. However, I
                  may waive a jury trial in writing with the approval of the
                  Court and the consent of the government.

            b.    If the trial is a jury trial, the jury would be composed of
                  twelve laypersons selected at random. My attorney and I
                  would have a say in who the jurors would be by removing
                  prospective jurors for cause where actual bias or other
                  disqualification is shown, or without cause by exercising so-
                  called peremptory challenges. The jury would have to agree
                  unanimously before it could return a verdict of either guilty
                  or not guilty. The jury would be instructed that a defendant
                  is presumed innocent, and that it could not convict unless,


                                        2
USDC IN/ND case 1:18-cr-00028-TLS-SLC document 37 filed 12/11/18 page 3 of 8


                  after hearing all the evidence, it was persuaded of my guilt
                  beyond a reasonable doubt, and that it was to consider each
                  count of the Indictment separately.

            c.    If the trial is held by the judge without a jury, the judge
                  would find the facts and determine, after hearing all the
                  evidence, and considering each count separately, whether or
                  not the judge was persuaded of my guilt beyond a reasonable
                  doubt.

            d.    At a trial whether by a jury or a judge, the prosecution would
                  be required to present its witnesses and other evidence
                  against me. I would be able to confront those government
                  witnesses and my attorney would be able to cross-examine
                  them. In turn, I could present witnesses and other evidence
                  in my own behalf. If the witnesses for me would not appear
                  voluntarily, I could require their attendance through the
                  subpoena power of the Court.

            e.    At a trial, I would have a privilege against self-incrimination
                  so that I could decline to testify, and no inference of guilt
                  could be drawn from my refusal to testify. If I desired to do
                  so, I could testify in my own behalf.

            f.    At trial and at every stage of the proceedings, I have a right
                  to an attorney, and if I could not afford an attorney one
                  would be appointed for me.

            g.    In the event that I should be found guilty of the charges
                  against me, I would have the right to appeal my conviction
                  on such charges to a higher court.

      6.    I understand, that if I plead guilty, I waive the right to trial by jury

and all of the other rights mentioned above.




                                        3
USDC IN/ND case 1:18-cr-00028-TLS-SLC document 37 filed 12/11/18 page 4 of 8


      7.     I understand that under the U.S. Sentencing Guidelines, the

Court, in light of an investigation by the United States Probation Office, will

determine the applicable sentencing guideline range, and that the Court will

determine all matters, whether factual or legal, relevant to the application of

the U.S. Sentencing Guidelines.       I understand that the U.S. Sentencing

Guidelines are advisory only, and that the specific sentence to be imposed upon

me will be determined by the judge after a consideration of a pre-sentence

investigation report, input from counsel for myself and the government, federal

sentencing statutes, and the U.S. Sentencing Guidelines.

      8.    Notwithstanding the above, I have, with the assistance of counsel,

entered into an agreement with the United States Attorney=s Office as follows:

            a.    I will plead guilty to Counts 3 and 4 of the Indictment
                  charging me in Count 3 with possessing controlled
                  substances with the intent to distribute, including 5 grams
                  or more of methamphetamine and 28 grams or more of crack
                  cocaine, in violation of 21 U.S.C. § 841(a)(1), and in Count 4
                  with possessing a firearm in furtherance of a drug trafficking
                  crime, in violation of 18 U.S.C. § 924(c), because I am, in fact,
                  guilty of these offenses.

            b.    I understand that the maximum possible penalties that may
                  be imposed upon me for my conviction of the offenses
                  charged in Counts 3 and 4 are as follows: for Count 3,
                  imprisonment of not less than 5 years and not more than 40
                  years, a fine of not more than $5 million, or both such fine
                  and imprisonment, a supervised release term of at least 4
                  years, and a $100 special assessment; and for Count 4,


                                        4
USDC IN/ND case 1:18-cr-00028-TLS-SLC document 37 filed 12/11/18 page 5 of 8


                 imprisonment of not less than 5 years and not more than life
                 imprisonment, with this term of imprisonment running
                 consecutively to any term of imprisonment imposed on any
                 other count, a fine of not more than $250,000, or both such
                 fine and imprisonment, a term of supervised release for not
                 more than 5 years, and a $100 special assessment. (The
                 total $200 special assessment is due and payable prior to my
                 sentencing hearing.)

           c.    The United States of America and I have also entered into
                 the following agreements which are not binding upon the
                 Court, and I understand that if the Court does not follow
                 these agreements, I will not be allowed to withdraw my
                 guilty plea:

                 i.    In recognition of my acceptance of responsibility for
                       my offense conduct, I am entitled to a two-level
                       reduction and, if eligible, an additional one-level
                       reduction in offense level for acceptance of
                       responsibility; however, the government is not
                       obligated to recommend that I receive the acceptance
                       of responsibility adjustment if I deny my involvement
                       in the offense(s), give conflicting statements of my
                       involvement, or engage in additional criminal conduct
                       including any personal use of controlled substances.

                 ii.   The United States will recommend at sentencing that
                       the Court should impose a sentence upon me equal to
                       the minimum of the applicable guideline range.

           d.    I understand that the law gives a convicted person the right
                 to appeal the conviction and the sentence imposed. I also
                 understand that no one can predict the precise sentence that
                 will be imposed, and that the Court has jurisdiction and
                 authority to impose any sentence within the statutory
                 maximum set for my offense(s) as set forth in this plea

                                     5
USDC IN/ND case 1:18-cr-00028-TLS-SLC document 37 filed 12/11/18 page 6 of 8


                  agreement. With this understanding and in consideration
                  of the government’s entry into this plea agreement, I
                  expressly waive my right to appeal or to contest my
                  conviction and all components of my sentence or the manner
                  in which my conviction or my sentence was determined or
                  imposed, to any Court on any ground other than a claim of
                  ineffective assistance of counsel, including any appeal under
                  Title 18, United States Code, Section 3742 or any post-
                  conviction proceeding, including but not limited to, a
                  proceeding under Title 28, United States Code, Section 2255.

            e.    I also agree to waive all rights, whether asserted directly or
                  through a representative, to request or receive after
                  sentencing from the United States any further records,
                  reports, or documents pertaining to the investigation or
                  prosecution of this matter; this waiver includes, but is not
                  limited to, rights conferred by the Freedom of Information
                  Act and the Privacy Act of 1974.

            f.    The government, pursuant to Federal Rule of Criminal
                  Procedure 11(c)(1)(A), will dismiss Counts 1, 2, and 5 of the
                  Indictment at the time of sentencing. With respect to the
                  dismissal of Counts 1, 2, and 5, this Plea Agreement is of the
                  type described in Rule 11(c)(1)(A) of the Federal Rules of
                  Criminal Procedure. I understand that if the Court, after
                  having received a Presentence Investigation Report from the
                  Probation Office, is unable to accept the government's
                  dismissal of Counts 1, 2, and 5 of the Indictment, then I will
                  be permitted to withdraw my plea of guilty and the Court
                  will reinstate a plea of not guilty and set the matter for trial.

      9.    I am prepared to state to the Court the facts in this matter that

cause me to believe that I am guilty of Counts 3 and 4 of the Indictment to

which I have agreed to plead guilty.

                                        6
USDC IN/ND case 1:18-cr-00028-TLS-SLC document 37 filed 12/11/18 page 7 of 8


      10.   I understand that if I violate any of the provisions of this plea

agreement, including my continuing obligation to demonstrate acceptance of

responsibility, the United States may at its option either (1) ask the Court to

make a determination that I have breached a term in this agreement in which

event I will at sentencing lose the benefit of all the non-binding promises made

by the government in this agreement and I would have no right to withdraw

my guilty plea, or (2) the United States could seek to have the Court declare

this entire Plea Agreement null and void, in which event I can then be

prosecuted for all criminal offenses that I may have committed.

      11.   I believe and feel that my lawyer has done all that anyone could do

to counsel and assist me and that I now understand the proceedings in this

case against me.

      12.   I declare that I offer my plea of guilty freely and voluntarily and of

my own accord, and no promises have been made to me other than those

contained in this agreement, nor have I been threatened in any way by anyone

to cause me to plead guilty in accordance with this agreement.




                                        7
USDC IN/ND case 1:18-cr-00028-TLS-SLC document 37 filed 12/11/18 page 8 of 8


      13.   I understand and acknowledge that this agreement, once filed with

the Court, is a public document and available for public viewing.

                                    Respectfully submitted,

                                    THOMAS L. KIRSCH, II
                                    UNITED STATES ATTORNEY


                                    /s/ Anthony W. Geller
                              By:   Anthony W. Geller
                                    Stacey R. Speith
                                    Assistant United States Attorney
                                    E. Ross Adair Federal Bldg. & U.S.
                                    Courthouse
                                    1300 S. Harrison Street, Room 3128
                                    Fort Wayne, IN 46802-3489
                                    Telephone: (260) 422-2595
                                    Facsimile: (260) 426-1616
                                    E-mail Address: anthony.geller@usdoj.gov


                                    /s/ Bronte Milton
                                    Bronte Milton
                                    Defendant


                                    /s/ Travis F. Friend
                                    Travis S. Friend
                                    Attorney for Defendant




                                      8
